DETAILED ACTION
This action is in response to applicant’s amendment of 04/01/2021. Amended claims 4-5 and 7-8 are acknowledged. Claims 4-5 and 7-9 are pending. Claims 1-3 and 6 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Duval (US 2005/0022978) in view of Lee et al. (US 2006/0098411, herein “Lee”) and Hoffman et al. (US 2009/0040726, herein “Hoffman”).
Regarding claim 4, Duval discloses: 
a heat pipe (50) (figs. 1-8) comprising a vapor line (the section of the heat pipe where the evaporation section is, which is where heat generating components -22- are, best seen in figure 8) having a flow path (6) (the path of the actual evaporation section of the heat pipe) through which a working fluid vapor flows (as it is well known in the art),
wherein the vapor line includes:
walls opposite to each other across the flow path (6) (see annotated fig. 1-DUVAL, page 3); and
support posts (see annotated fig. 1-DUVAL, and annotated fig. 6a-DUVAL, page 3) disposed at spaced intervals and aligned in a plurality of lines (better seen in fig. 2-4) along a direction in which the working fluid vapor flows in the flow path (6) (the direction of the flow path -6- seen in figure 1), the support posts being spaced apart from the walls (see annotated fig. 6a-DUVAL, page 3),
wherein the walls are made of a plurality of metal layers (3) stacked one over another (fig. 1), and
the support posts have the same thickness as the walls (see annotated fig. 1-DUVAL, page 3, as applies to figure 6a),
wherein the vapor line includes:
a first outermost metal layer (2) stacked under the stacked metal layers (3) (fig. 1); and 
a second outermost metal layer (4) stacked over the stacked metal layers (3) (fig. 1), 

wherein a first end face of each of the support posts is bonded to the first outermost metal layer (2) [par. 0058, lines 1-3], and a second end face of each of the support posts is bonded to the second outermost metal layer (4) (at 15, fig.1) [par. 0058, lines 1-3],
wherein the first outermost metal layer (2) has a surface facing toward the flow path (6) (fig. 1) and having a first recess formed therein (see annotated fig. 1-DUVAL, below), the first end face of each of the support posts contacts the first recess (see annotated fig. 1-DUVAL, below).


    PNG
    media_image1.png
    290
    588
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    275
    498
    media_image2.png
    Greyscale





the support posts being aligned in one line along a direction in which the working fluid vapor flows;
the support posts being made of a single seamless member;
		a first end face of each of the support posts being bonded to a bottom face of the first recess.
Although Duval’s support posts help improving rigidity of the heat pipe as the support posts (39) of the instant application [PG Pub, par. 0041] do, Duval does not disclose the support posts being aligned in one line along the direction in which the working fluid vapor flows. Lee, also directed to a heat pipe (10, 10’) comprising a first outermost metal layer (14) stacked under a second outermost metal layer (12), and side walls (the side walls of layers -14 and 12-) (figs. 2-3 and 4-5) teaches a plurality of posts (20) (figs. 2-3) as an obvious variation of single longer posts (20a) (fig. 4-5) [par. 0042, lines 1-5], for the purpose of optimizing stability of the heat pipe during assembly, as required [par. 0043].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Duval the teachings of Lee to have a plurality of posts in lieu of each of the single longer posts of Duval in order to optimize stability of the heat pipe during assembly, as needed, wherein, upon modification, the support posts would be aligned in line along the direction in which the working fluid vapor flows, as already disclosed by Duval.
As mentioned above, Although Duval’s support posts help improving rigidity of the heat pipe as the support posts (39) of the instant application [PG Pub, par. 0041] do, Duval does not disclose the support posts being made of a single seamless member. However, the use of support posts made of a single layer disposed inside of heat pipes and spaced apart from the side walls of the heat pipe is old and known in the art. Hoffman, for instance, also directed to heat pipe (10) comprising a first outermost metal layer (102) stacked under a second outermost metal layer (101), and side walls (the side walls of layers -102 and 101-) (figs. 2-5, 11 and 12) teaches solid posts (13) (fig. 5) as an obvious variation of posts (13) comprising multiple sections (fig. 11).
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Duval the teachings of Hoffman to have: 

The recitations “…a first end face of each of the support posts is bonded to the first outermost layer” and “…the first end face of each of the support posts being bonded to a bottom face of the first recess” are considered product by process limitations.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Duval is the same as or makes the product claimed obvious, meeting this limitation of the claim. Further, Hoffman teaches the posts (13) being arranged mounted on recesses of the outermost layers (102, 101) (fig. 12) as an obvious variation of posts (13) mounted on outermost layers (102, 101) with no recesses (fig. 11) and for the purpose of help locate the posts (13) in the outermost layers, optimizing rigidity of the pipe.
Regarding claim 5, the combination of Duval, Lee and Hoffman discloses: 
the second outermost metal layer (Duval, 4) having a surface facing toward the flow path (Duval, 6) and having a second recess (Hoffman, fig. 12) formed therein, the second end face of each of the support post (Lee, 20) being bonded to a bottom face of the second recess (Duval discloses the second end face of the support post being bonded to the second outermost metal layer -4-) (at 15, fig.1) [par. 0058, lines 1-3].



Regarding claim 7, the combination of Duval, Lee and Hoffman discloses: 
the support posts (Lee, 20) being first support posts (Lee, 20) and the heat pipe further including second support posts (Lee, 20), the first support posts (Lee, 20) and the second support posts (Lee, 20) being disposed in a zigzag formation in the flow path (Lee, fig. 3) (clearly seen in Lee’s, fig. 3, where there are three lines of posts -13- in between the walls of the plate-type heat pipe -10-).
Regarding claim 8, the combination of Duval and Hoffman discloses: 
the support posts (Lee, 20) being first support posts (Lee, 20) and the heat pipe further including second support posts (Lee, 20), wherein the second support posts (Lee, 20) are disposed between the walls and the first support posts (Lee, 20) (clearly seen in Lee’s, fig. 3, where there are three lines of posts -13- in between the walls of the plate-type heat pipe -10-).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shioga et al. (US 2016/0259383, herein “Shioga”) in view of Lee and Hoffman.
Regarding claim 4, Shioga discloses a heat pipe comprising a vapor line (25) having a flow path (34y) through which a working fluid vapor (Cv) flows (figs. 1-7),
wherein the vapor line (25) includes: 
walls (34x) opposite to each other across the flow path (34y) (fig. 5); and
a support post (35) disposed in the flow path (34y) and aligned in one line along a direction in which the working fluid vapor (Cv) flows in the flow path (34y), the support post (39) spaced apart from the walls (34x) (fig. 5),
wherein the walls (34x) are made of a plurality of metal layers (34) stacked one over another (fig. 5), and
the support post (35) having the same thickness as the walls (34x) (clearly seen in fig. 5).
wherein the vapor line (25) includes:
a first outermost metal layer stacked under the stacked metal layers (34) (see annotated fig. 5-SHIOGA, page 7); and 
a second outermost metal layer stacked over the stacked metal layers (34) (see annotated fig. 5-SHIOGA, page 7);

wherein a first end face of the support post (35) is bonded to the first outermost metal layer [par. 0051] (see annotated fig. 5-SHIOGA, below), and 
a second end face of the support post (35) is bonded to the second outermost metal layer [par. 0051] (see annotated fig. 5-SHIOGA, below),
wherein the first outermost metal layer has a surface facing toward the flow path (34y) (see annotated fig. 5-SHIOGA, below). 

    PNG
    media_image3.png
    335
    648
    media_image3.png
    Greyscale

Shioga does not disclose:
support posts disposed at spaced intervals and aligned in one line along the direction in which the working fluid vapor flows in the flow path,
the support posts being made of a single seamless member;
		the first outermost metal layer having a first recess formed therein; and
		the first end face of each of the support posts being bonded to a bottom face of the first recess.
Although Shioga discloses the single support post (35) having the same purpose (preventing the collapse of vapor line -25- during manufacture) [Shioga, par. 0055] as the support posts (39) of the instant application [PG Pub, par. 0041] do, Shioga does not disclose support posts being aligned in one line Lee, also directed to a heat pipe (10, 10’) comprising a first outermost metal layer (14) stacked under a second outermost metal layer (12), and side walls (the side walls of layers -14 and 12-) (figs. 2-3 and 4-5) teaches a plurality of posts (20) (figs. 2-3) as an obvious variation of single longer posts (20a) (fig. 4-5) [par. 0042, lines 1-5], for the purpose of optimizing stability of the heat pipe during assembly, as required [par. 0043].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Shioga the teachings of Lee to have a plurality of posts in lieu of the single longer post of Shioga in order to optimize stability of the heat pipe during assembly, as needed, wherein, upon modification, the plurality of support posts would be aligned in line along the direction in which the working fluid vapor flows, as already disclosed by Shioga.
As mentioned above, Although Shioga’s support post (35) has the same purpose (preventing the collapse of vapor line -25- during manufacture) [Shioga, par. 0055] as the support posts (39) of the instant application [PG Pub, par. 0041] do, Shioga does not disclose the support post being made of a single seamless member. However, the use of support posts made of a single layer disposed inside of heat pipes and spaced apart from the side walls of the heat pipe is old and known in the art. Hoffman, for instance, also directed to heat pipe (10) comprising a first outermost metal layer (102) stacked under a second outermost metal layer (101), and side walls (the side walls of layers -102 and 101-) (figs. 2-5, 11 and 12) teaches solid posts (13) (fig. 5) as an obvious variation of posts (13) comprising multiple sections (fig. 11). Hoffman also teaches the posts (13) being arranged mounted on recesses of the outermost layers (102, 101) (fig. 12) as an obvious variation of posts (13) mounted on outermost layers (102, 101) with no recesses (fig. 11) and for the purpose of help locate the posts (13) in the outermost layers [par. 0089], optimizing rigidity of the heat pipe.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Shioga and Lee the teachings of Hoffman to have:
the support posts being made of a single seamless member as an obvious matter of design choice, as taught by Hoffman, since the number of members/layers of the support post along the vapor line doesn’t change its function, and applicant has not 
the first outermost metal layer having a first recess formed therein, the first end face of each of the support posts being bonded to a bottom face of the first recess, in order to help locate the posts in the outermost layer, optimizing rigidity of the heat pipe.

Regarding claim 9, Shioga discloses: 
an evaporator (23) (fig. 3) configured to evaporate a liguid working fluid [par. 0046, lines 1-2];
a condenser (24) (fig. 3) configured to condense the working fluid vapor into the liquid working fluid [par. 0046, line 3]; and
a liquid line (26) configured to connect the evaporator (23) and the condenser (24) (figs. 3, 6),
wherein the vapor line (25) connects the evaporator (23) and the condenser (24) to form a loop with the liquid line (26) (figs. 3, 6).

Response to Arguments
Applicant’s arguments filed 04/01/2021 have been considered but are moot because the arguments do not apply to the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763